DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-17 were canceled and claims 18-34 were newly added in the response filed on 2/1/2021.  Claims 18-34 are currently pending.
Priority

    PNG
    media_image1.png
    145
    1041
    media_image1.png
    Greyscale
(filing receipt dated 6/9/2021).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
The disclosure is objected to because of the following informalities: In line 15 of p. 6, it appears as if the phrase “intermediate compound Yb” should be deleted and replaced by –intermediate compound Ya—when the whole paragraph defining lines 6-18 of p. 6 is taken into account.  
Appropriate correction is required.
Claim Objections
Claims 18 is objected to because it lacks a period at the end of the claim.  See MPEP 608.01(m).  Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)-Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  See MPEP 2163. It is not clear that the Applicant is in possession of the full scope of the claimed process.  The claims do not define a final product, they do not define which portion of (A), Ya, Yb, and Yc is being “acylated”, “chlorinated”, “amidated”, and “deprotected” respectively in steps b-d, and nor do the claims specify specific reagents or conditions for carrying out steps b-d.  Claim 18 defines a starting material, the compound of formula (A), however steps b-d are so broadly written that they would appear to be able to describe any number of permutations starting from the compound Claim 19 further defines the acylating agent and the compound of formula Yb, but the claims remain silent on which portion of Yb is amidated, what is considered the protecting group that is to be deprotected in step d, and what the final product is supposed to be.  
In contrast, the specification as filed only appears to teach one specific synthesis method: 
    PNG
    media_image2.png
    304
    552
    media_image2.png
    Greyscale
.  See p. 20-21.  This sequence teaches selective N-acylation in the acylation step a to produce an amide, chlorination of the two carboxylic acid groups in step b to produce two acid chlorides, amidation of the acid chloride groups in step c with an aminopropanediol, and then deprotection of a protecting group which is introduced into the compound via the acylating step to unmask an alcohol.  The deprotected compound is an intermediate which can then be N-alkylated to produce ioversol.  See example 2 on p. 22.
	There is a large discrepancy between the scope of the process disclosed in specification and the scope of the claimed process.  It is not even clear that the skilled artisan could arrive at the exemplified synthesis method of the specification based on the language in claim 18 because step d appears to be directed toward deprotecting a protecting group which is introduced into the compound via the acylation step and there claim 18 that the acylating agent even bears a protected group.  Nor is there any reasonable indication that a person of ordinary skill in the art would arrive at this conclusion without being explicitly told so.  Further, the discussion on p. 1-4 of the specification argues that the claimed process is superior to other prior methods for producing iodinated contrast agents such as ioversol because it is streamlined to avoid at least one intermediate purification/isolation step.  However, these benefits only appear to apply to the method scheme shown above. There is no indication that the same benefits could be predictably achieved if a drastically different synthetic sequence were employed in the claimed process.  Therefore it is even less clear that the Applicant is in full possession of a process comprising the claimed steps wherein it is possible to predictably carry out the process without isolation of an intermediate of formula Ya or Yc using any possible reasonable interpretation of steps a-d.  
Claim Rejections - 35 USC § 112(b)-Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the following: 

    PNG
    media_image3.png
    128
    977
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    290
    973
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    279
    969
    media_image5.png
    Greyscale

While the starting compound of formula (A) is provided, it is not clear what the structure of any of intermediate compounds Ya, Yb, and Yc or the final product looks like.  The claims do not define a final product, they do not define which portion of (A), Ya, Yb, and Yc is being “acylated”, “chlorinated”, “amidated”, and “deprotected” respectively in steps b-d, and nor do the claims specify specific reagents or conditions for carrying out steps b-d which might reasonably direct the skilled artisan to which portions of the compounds are being modified.  The uncertainty of the compounds, and especially the final product, builds with each successive step.  Claim 18 defines a starting material, the compound of formula (A), however steps b-d are so broadly written that they would appear to be able to describe any number of permutations starting from the compound of formula (A).  For example, while step a) probably produces a Claim 19 further defines the acylating agent and the compound of formula Yb, but the claims remain silent on which portion of Yb is amidated (though presumably the acyl chloride), what is considered the protecting group that is to be deprotected in step d, and what the final product is supposed to be.   
In contrast, the specification as filed only appears to teach one specific synthesis method: 
    PNG
    media_image2.png
    304
    552
    media_image2.png
    Greyscale
.  See p. 20.  via the acylating step to unmask an alcohol.  The deprotected compound is an intermediate which can then be N-alkylated to produce ioversol.  See example 2 on p. 22.
However, none of this is clear at all from the present claim language.  It is not even clear that the skilled artisan could arrive at the exemplified synthesis method of the specification based on the language in claim 18 because step d appears to be directed toward deprotecting a protecting group which is introduced into the compound via the acylation step (specifically moiety “GP” in formula (I) of claim 19) and there is no indication in claim 18 that the acylating agent even bears a protected group.  How would the skilled artisan reasonably understand that the acylating step inherently introduces a group of formula -CH2-GP onto the amine of formula (A) which is then supposed to be specifically deprotected in step d?  "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment."  See MPEP 2111.01.
Claim 19 is rejected because it is unclear how variable R1 can be a methyl group if step a) only includes an acylating step, step b) only includes a chlorination step, and the starting material for the acylation is compound (A).  Acylating compound (A) of claim 18 with a compound of formula (I) will not produce an N-methylated compound of formula Ya and nor will chlorinating a compound of formula Ya, wherein R1 is H, produce a compound of formula Yb of claim 19 wherein R1 is methyl.  There is a lack of antecedent basis for the limitation R1 = methyl.
Claim 22, which depends from claim 18, is rejected because there is a lack of antecedent basis for the limitation R2.  Claim 19 is the first claim to introduce R2.  Further, it is unclear what a deprotection step d) of claim 18 would entail if R2 were -CH2Cl.  As discussed above with respect to claim 18, it appears as if step d) is directed toward deprotecting “GP” of variable R2 to produce a free alcohol and it is unclear what group “Cl” is supposed to be protecting. 
Claim 26 is rejected because it is unclear if this limitation is limiting the claimed process to one where steps a-d are carried out without any purifications/isolation steps in a single reactor (a one-pot type of reaction) or if it can refer to processes wherein purifications/isolations are carried out between steps so long as the same reactor is used for each step.  
Claim 27 is rejected because it is unclear if the limitation is requiring that all of steps a)-d) are carried out in the presence of the same solvent or if each step independently is carried out in the presence of one of the solvents listed.  
Claim 28, which depends from claim 18, is rejected because there is a lack of antecedent basis for the limitation “the solvent” of step b).  Step b) of claim 18 does not require a solvent.  This limitation is first introduced in claim 27. 
Claim 33 is rejected because it is unclear if “aminopropanediol” refers to a specific compound or any aminopropanediol.  The scheme on p. 20 shows that 
All other claims not specifically mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-20, 22, 24, 25, 27, 28, 30, 31, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10836711 (‘711) in view of CN106496058 (CN ‘058, published on 3/15/2017). CN ‘058 is not in English and there is no English language equivalent available, therefore a machine generated translation is also provided.
With respect to claims 18-20, Claim 3 of ‘711 is directed toward a process wherein the compound of claimed formula (A) (also referred to as formula (A) in ‘711) is acylated with a compound of formula (I) of claim 19 (formula (II) in ‘711) to produce claimed intermediate compound Ya (intermediate Y1 in ‘711).  Ya is then chlorinated in a second step to produce claimed intermediate Yb of formula (II) of claim 19 (compound (I) of ‘711). Claim 3 of ‘711 further requires that the acylation and chlorination steps are performed without isolating claimed intermediate Ya (intermediate Y1 in ‘711).  The claims of ‘711 do not teach that claimed intermediate Ya is further amidated and deprotected.  This deficiency is cured through the teachings of CN ‘058.  
CN ‘058 discloses a preparation method for N,N’-bis(2,3-dihydroxypropyl)-5-hydroxyacetylamino-2,4,6-triiodobenzenedicarboxamide (V).  See whole document.  The compound is an intermediate in the synthesis of ioversol.  See [0005].  With respect to claims 18-20, CN ‘058 teaches that the method comprises the following scheme: 

    PNG
    media_image6.png
    295
    639
    media_image6.png
    Greyscale
.  See claims, [0010-0012], and examples in [0034-0087].  In a first step, a compound of formula I (identical to claimed compound (A)), is reacted with an acylating agent ClCH2COCl to produce an N-acylated compound (II) (corresponding to intermediate compound Ya). The acylating agent corresponds to a compound of formula (I): R2-C(O)Cl in claim 19, wherein R2 is -CH2-GP and GP is Cl, a halide.  Also see [0015, 0019, and 0023-0024].   Compound II is then chlorinated with thionyl chloride (SOCl2) to produce compound III (corresponding to organo-iodinated intermediate compound Yb of claim 18 and compound (II) of claim 19 wherein R1 is H and R2 is as defined above).  Also see [0016, 0020, and 0025-0026]. Compound III is amidated with aminopropanediol (APD, also referred to as aminoglycerol in the translation of CN ‘058) to produce compound IV (corresponding to intermediate compound Yc).  Also see [0017, 0021, and 0027-0028].  Compound IV is then deprotected to produce compound V, wherein the Cl group has been replaced by an OH group so that ioversol, a non-ionic contrast agent, can be produced from compound V.  Also see [0004, 0018, 0022, and 0029-0030]. 
	Compound III of CN ‘058 is a preferred species of intermediate Y1 of ‘711 and corresponds to claimed intermediate Yb.  Therefore the skilled artisan would have been motivated further amidate and deprotect the compound of claimed formula Yb (Y1 in 
	With respect to claim 22, see claim 5 of ‘711.  
With respect to claim 24, CN ‘058 teaches that excess thionyl chloride is distilled from crude chlorinated product III and that the crude material is carried forward to the amidation reaction without further purification. See chlorination step of examples in [0034-0087]. This appears to meet the limitations of the claims as the Applicant appears to consider “isolating”/”separating” and “purifying” to be two different types of steps, wherein “isolating”/”separating” is more restrictive than “purifying”.  See p. 5, lines 5-18; p. 6, line 20-p. 7, line 13; p. 9, lines 27-34; and p. 20, lines 13-21 of the specification.
	With respect to claim 25, “nonsolvent” is interpreted to be synonymous with “anti-solvent” based on p. 5, line 32-p. 6, line 5 of the specification as filed. Neither the claims of ‘711 nor CN ‘058 teach the addition of a nonsolvent of compound II during or after acylation.  See [0015, 0019, 0023-0024, 0035-0038, 0050-0052, 0060-0062, 0070-0072, and 0079-0081].  
	With respect to claims 27, 28, and 30, see claim 6 of ‘711.  Further, CN ‘058 teaches that steps a-d can all be carried out in dimethylacetamide (DMAC).  See abstract, [0019], and examples in [0034-0087], wherein DMAC is explicitly used in the acylation and amidation steps.
	With respect to claim 31, see claim 7 of ‘711. 
	With respect to claim 33, CN ‘058 teaches that compound III is amidated with aminopropanediol (APD, also referred to as aminoglycerol in the translation of CN ‘058) .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-27, 30, 31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN106496058 (CN ‘058, published on 3/15/2017) in view of WO2016/193740 (WO ‘740, published on 12/8/2016).  CN ‘058 is not in English and there is no English language equivalent available, therefore a machine generated translation is also provided.
Applicant Claims

    PNG
    media_image7.png
    368
    920
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    115
    969
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    196
    959
    media_image9.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	CN ‘058 discloses a preparation method for N,N’-bis(2,3-dihydroxypropyl)-5-hydroxyacetylamino-2,4,6-triiodobenzenedicarboxamide (V).  See whole document.  The compound is an intermediate in the synthesis of ioversol, a non-ionic contrast agent.  See [0004-0005].  With respect to claims 18, 19, 22, 31, and 33, CN ‘058 teaches that the method comprises the following scheme: 

    PNG
    media_image6.png
    295
    639
    media_image6.png
    Greyscale
.  See claims, [0010-0012], and examples in [0034-0087].  In a first step, a compound of formula I (identical to claimed compound (A)), is reacted with an acylating agent ClCH2COCl to produce an N-acylated compound (II) (corresponding to intermediate compound Ya). The acylating agent corresponds to a compound of formula (I): R2-C(O)Cl in claims 19 and 22, wherein R2 is -CH2-GP and GP is Cl, a halide.  Also see [0015, 0019, and 0023-0024].   Compound II is then chlorinated with thionyl chloride (SOCl2-see claim 31) to produce compound III (corresponding to organo-iodinated intermediate compound Yb of claim 18 and compound (II) of claim 19 wherein R1 is H and R2 is as defined above).  Also see [0016, 0020, and 0025-0026]. Compound III is amidated with aminopropanediol (APD, also referred to as aminoglycerol in the translation of CN ‘058-seee claim 33) to produce compound IV (corresponding to intermediate compound Yc).  Also see [0017, 0021, and 0027-0028].  Compound IV is then deprotected to produce compound V, wherein the Cl group has been replaced by an OH group so that ioversol can be produced from compound V.  Also see [0018, 0022, and 0029-0030].  Further see 35 USC 112(a) and 112(b) sections above regarding the scope of the claimed reaction.   
	A summary of the claimed compounds and their corresponding label in CN ‘058 is provided below.
Claimed compounds
CN ‘058
A
I
Ya
II
Yb
III
Yc
IV
Product of step d)
V


	With respect to claim 24, CN ‘058 teaches that excess thionyl chloride is distilled from crude chlorinated product III and that the crude material is carried forward to the amidation reaction without further purification.  See chlorination and amindation steps of examples in [0034-0087].  This appears to meet the limitations of the claims as the Applicant appears to consider “isolating”/”separating” and “purifying” to be two different types of steps, wherein “isolating”/”separating” is more restrictive than “purifying”.  See p. 5, lines 5-18; p. 6, line 20-p. 7, line 13; p. 9, lines 27-34; and p. 20, lines 13-21 of the specification.
	With respect to claim 25, “nonsolvent” is interpreted to be synonymous with “anti-solvent” based on p. 5, line 32-p. 6, line 5 of the specification as filed. CN ‘058 does not teach the addition of a nonsolvent of compound II during or after acylation.  See [0015, 0019, 0023-0024, 0035-0038, 0050-0052, 0060-0062, 0070-0072, and 0079-0081].  Therefore the process disclosed in CN ‘058 appears to meet the limitations of the claim.   
	With respect to claims 27 and 30, CN ‘058 teaches that steps a-d can all be carried out in dimethylacetamide (DMAC).  See abstract, [0019], and examples in [0034-0087], wherein DMAC is explicitly used in the acylation and amidation steps.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claims 18, 20, 21, 23, and 26, the specification defines “isolation” as follows: 

    PNG
    media_image10.png
    161
    634
    media_image10.png
    Greyscale
See p. 9, lines 27-33 of the specification.  CN ‘058 teaches that the reaction medium at the end of the acylation step is distilled to remove excess acylating agent and solvent.  The bottom material, comprising crude acylated compound II (Ya), is then carried forward to the chlorination step.  CN ‘058 also teaches that at the end of the amidation step that amidated compound IV (Yc) appears to be obtained from the liquid reaction medium as a wet solid.  Some of the examples further teach that water is added to the reaction medium to precipitate amidated compound IV (Yc) from the reaction mixture.  See [0034-0087] of CN ‘058.  Therefore, based on the definition in the specification, CN ‘058 does not appear to explicitly teach that claimed steps a-d are “carried out without isolation of at least one intermediate compound chosen from Ya and Yc”.  Though neither compound is being purified, they are both separated from their respective reaction mixtures before being carried forward in the synthesis.  This deficiency is cured through the teachings of WO ‘740.  
WO ‘740 is directed toward processes for the preparation of non-ionic contrast agents, and intermediates thereof, wherein the processes can be carried out 

    PNG
    media_image11.png
    456
    610
    media_image11.png
    Greyscale
.  See figure 2 and p. 9, line 23-col. 10, line 14.  The sequence of reactions from compound IX to iopamidol is similar to that of CN ‘058 for producing ioversol, except that the chlorination step precedes the acylation step, and the protecting group in the acylating agent is different because the desired product is iopamidol instead of ioversol.  WO ‘740 also teaches a multistep synthesis of iohexol in figure 1. WO ‘740 teaches that it is possible to carry out some, preferably all, of the reactions of fig. 1 or 2 without the need to isolate or purify any of the intermediate compounds.  See p. 8, line 16-p. 10, line 14 and example on p. 13-15, directed toward the process of fig. 1.  WO ‘740 further teaches that the continuous flow process is applicable to most multi-step processes for producing non-ionic contrast agents, wherein it is most preferable to array out the processes without 
	The skilled artisan would be motivated to carry out the synthesis of CN ‘058 using the continuous flow procedures of WO ‘740 in order to increase the efficiency of the reaction by obviating most if not all isolation and/or purification steps.  The specific sequence of reactions exemplified in figure 2 of WO ‘740 is very similar to that of CN ‘058.  Further, as WO ‘740 teaches that the steps may be carried out in any order, then there would also be a reasonable expectation of success of obtaining the claimed process based on the teachings of CN ‘058 and WO ‘740.  Also see MPEP 2143(A).
	With further respect to claim 26, WO ‘740 teaches that the multi-step processes can take place in a single flow reactor.  See p. 3, line 31-p. 4, line 13.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the instantly claimed process based on the teachings of CN ‘058 and WO ‘740 with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to carry out the .

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN106496058 (CN ‘058, published on 3/15/2017) in view of WO2016/193740 (WO ‘740, published on 12/8/2016), as applied to claims 18-27, 30, 31, and 33 above, and further in view of Bjorsvik (“N-Acylation Reactions Performed in Aqueous Reaction Medium: Screening and Optimising of a Synthetic Step of a Process for Iodixanol” Organic Process Research and Development, 6(2), 2002, p. 113-119).  CN ‘058 is not in English and there is no English language equivalent available, therefore a machine generated translation is also provided.
Applicant Claims

    PNG
    media_image12.png
    73
    991
    media_image12.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	CN ‘058 discloses that the amidation reaction is carried out in dimethylacetamide.  See examples in [0034-0087].  WO ‘740 teaches that the reaction of CN ‘058 can be carried out in a continuous flow reactor to obviate isolation and 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With respect to claim 29, neither CN ‘058 nor WO ‘740 teach or suggest that the amidation can be carried out in an aqueous solution.  This deficiency is cured through the teachings of Bjorsvik.  Bjorsvik teaches a process wherein an acyl chloride compound of formula 3 is amidated with an aminoalcohol of formula 4-6 (wherein formula 4 is 3-amino-1,2-propanediol, the amine used in CN ‘058) in the presence of triethylamine (N(CH2CH3)3) in a mixed solvent of water (H2O) and tetrahydrofuran (THF) to produce an amidated compound of formula 7-12:

    PNG
    media_image13.png
    489
    463
    media_image13.png
    Greyscale
 .  See Scheme 1 on p. 114 and discussion thereof.  Bjorsvik discovered that when the amidation reaction is carried out in a mixture of THF and water, that the reaction surprisingly produces better results than when an analogous reaction is carried out in dimethylacetamide (DMA), the amidation solvent used in CN ‘058.  See abstract, conclusions section on p. 116-117 and synthetic 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of CN ‘058, WO ‘740, and Bjorsvik to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to carry out the amidation reaction of CN ‘058 in an aqueous solution because Bjorsvik teaches that analogous amidation reactions perform better when carried out in a mixture of THF and water than when dimethylacetamide (the solvent of CN ‘058) is employed as the solvent.  Also see MPEP 2143(B).  Further WO ‘740 teaches that the continuous flow processes described can be predictably carried out with multiphasic solvent systems and that the processes can handle solvent exchanges.  See p. 10, lines 21-31 and steps C and D on p. 14, line 15-p. 15, line 30.  Therefore the solvent system of Bjorsvik could be predictably substituted into the amidation step of the process of CN ‘058 and WO ‘740 with a reasonable expectation of success.  

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN106496058 (CN ‘058, published on 3/15/2017) in view of WO2016/193740 (WO ‘740, published on 12/8/2016), as applied to claims 18-27, 30, 31, and 33 above, and further in view of WO2012/175903 (WO ‘903, published on 12/27/2012, of record in the IDS filed on 2/1/2021).  CN ‘058 is not in English and there is no English language equivalent available, therefore a machine generated translation is also provided.
Applicant Claims

    PNG
    media_image14.png
    271
    1007
    media_image14.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	CN ‘058 discloses that the chlorination reaction is worked up by concentrating the reaction mixture under reduced pressure and distilling off the excess thionyl chloride under vacuum.  The crude chlorinated product, obtained as the bottoms from the distillation, is then carried forward to the amidation step without further purification.  See examples in [0034-0087].  WO ‘740 teaches that the reactions of CN ‘058 can be carried out in a continuous flow reactor to obviate isolation and purification of the intermediates.  WO ‘903 is directed toward the preparation of a triiodinated contrast agent.  See whole document.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With respect to claim 32, neither CN ‘058 nor WO ‘740 teach or suggest the claimed isolation of intermediate Yb (compound III in CN ‘058).  This deficiency is cured through the teachings of WO ‘903.  WO ‘903 teaches an analogous method to that of CN ‘058, wherein a compound of formula (I) is N-acylated to provide a compound of 
    PNG
    media_image15.png
    156
    356
    media_image15.png
    Greyscale
   
    PNG
    media_image16.png
    355
    369
    media_image16.png
    Greyscale
.  See schemes on p. 3.
 Compound (III) of WO ‘903 is analogous to compound III of CN ‘058 (claimed intermediate Yb).   WO ‘903 teaches that the chlorination of compound (II) to produce compound (III) comprises contacting compound (II) in the presence of a chlorinating agent and a polar solvent such as dimethylacetamide (DMA).  After the reacton is complete, the crude mixture is added to water to precipitate the dichloride of formula (III) and the precipitate is collected by filtration and washed to produce a wet solid which may be optionally dried before being amidated in the presence of a solvent, preferably DMA.  See p. 4, line 26-p. 5, line 24 and examples 3-4 on p. 7-8.  CN ‘058 also employs DMA in the subsequent amidation reaction.  Additionally, it does not appear that the order of addition of adding water (the nonsolvent) to the reaction mixture (as opposed to adding the reaction mixture to the water as taught by WO ‘903) imparts any criticality to the claimed process.  Also see MPEP 2144.04(IV)(C).
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
prima facie obvious to one of ordinary skill in the art to combine the teachings of CN ‘058, WO ‘740, and WO ‘903 to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to carry out the purification of the chlorinated intermediate of formula (III) of CN ‘058 (claimed intermediate Yb) using the process of WO ‘903 because replacing one known recovery method with another is prima facie obvious.  Also see MPEP 2143(B).  Further the intermediate Yb obtained using the purification/isolation of WO ‘903 should produce a purer intermediate than the distillation process employed in CN ‘058.  A crystalline product obtained by crystallization is expected to have a higher purity than a product obtained from the bottoms product of a distillation, especially if the preceding steps are carried out without a purification or isolation step.  Additionally, WO ‘740 teaches that the continuous flow process can include one or more purification and isolation steps if desired.  See claim 14 and p. 4, line 27-p. 5, line 3.  Therefore the purification of WO ‘903 could be predictably substituted into the process of CN ‘058 and WO ‘740 with a reasonable expectation of success.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN106496058 (CN ‘058, published on 3/15/2017) in view of WO2016/193740 (WO ‘740, published on 12/8/2016), as applied to claims 18-27, 30, 31, and 33 above, and further in view of either 1) CN107698456 (CN ‘456, published on 2/16/2018) or 2) IN 187816 (IN ‘816, published on 10/30/1998).  Neither CN ‘058 nor CN ‘456 is in English and there are no English language equivalents available, therefore machine generated translations of both are also provided.
Applicant Claims

    PNG
    media_image17.png
    76
    998
    media_image17.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	CN ‘058 discloses that the deprotection is carried out by reacting the compound of formula IV (Yc) with sodium, potassium, or calcium acetate to produce the free hydroxide of formula V.  See examples in [0034-0087] and [0022].  WO ‘740 teaches that the reactions of CN ‘058 can be carried out in a continuous flow reactor to obviate isolation and purification of the intermediates. 
1) CN ‘456 is directed toward a method for producing ioversol.  See whole document.
2) IN ‘816 is directed toward a method for producing ioversol.  See whole document.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With respect to claim 34, neither CN ‘058 nor WO ‘740 teach or suggest the deprotecting compound (Yc) using the claimed conditions.  This deficiency is cured through the teachings of: 1) CN ‘456 or 2) IN ‘816.
1) CN ‘456 teaches a method for producing ioversol from a compound of formula IV of CN ‘058 (Yc) comprising reacting the compound with sodium hydroxide and bromoethanol in the presence of a mixed alcohol solvent.  See examples in [0035-0057].  Therefore it would have been prima facie obvious for the skilled artisan to 
2) IN ‘816 teaches a process for producing ioversol comprising the following reactions:

    PNG
    media_image18.png
    565
    790
    media_image18.png
    Greyscale
. See p. 8.  The method of IN ‘816 is an analogous method to that of CN ‘058, wherein the acylation and chlorination steps are reversed and a different acylating agent is employed in the acylation of compound (3) to produce compound (12).  With particular regard to claim 34, IN ‘816 is used to teach that the acylating agent of formula (7), corresponding to one of claims 19 and 22 wherein R2 is -CH2-OAc, is a suitable alternative to the acylating agent employed in CN ‘058, wherein R2 is -CH2-Cl.  IN ‘816 is further relied on to teach prima facie obvious for the skilled artisan to predictably arrive at the claimed process by substituting one known acylating agent for another and deprotecting the acetate group of the acylating agent with a known set of conditions.  Also see MPEP 2143(B). 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of CN ‘058, WO ‘740, and either 1) CN ‘456 or 2) IN ‘816
to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  
1) A person of ordinary skill would have been motivated to substitute the deprotection conditions of CN ‘058 with those of CN ‘456 because it is prima facie obvious to substitute one known set of deprotection conditions with another to predictably remove the same protecting group from the same compound.  Also see MPEP 2143(B).
2) A person of ordinary skill would have been motivated to substitute the chloroacetyl chloride acylating agent of CN ‘058 with the acetoxyacetyl chloride acylating agent of IN ‘816 because IN ‘816 teaches that the -CH2-OAc group can tolerate the same reactions as the -CH2-Cl protecting group employed in CN ‘058.  Replacing one acylating agent with another suitable acylating agent to predictably prima facie obvious.  It would have been further obvious to deprotect the -OAc protecting group with sodium hydroxide because IN ‘816 explicitly teaches doing so will predictably produce the same key inoversol intermediate as that of CN ‘058 (compound V in CN ‘058 and compound 9 in CN ‘058, which both correspond to a product of claimed step d).  Also see MPEP 2143(B). 
Examiner Note
Claim 28 appears to be free from the prior art if the scope of the claims is limited to the reaction sequence of the examples, which the Applicant is fully in possession of.  See 35 USC 112(a) written description rejection above.  It appears as if the Applicant has discovered that this specific combination of solvents is critical to the success of the claimed process.  See p. 6, lines 6-18 and p. 20, lines 5-21.  Further, the prior art does not teach or suggest the use of propylene carbonate as a solvent in the chlorination reaction, whether alone or in combination with another solvent.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622